Citation Nr: 9928360
Decision Date: 10/25/99	Archive Date: 12/06/99

DOCKET NO. 97-30 713               DATE OCT 25, 1999

On appeal from the Department of Veterans Affairs Regional Office
St. Petersburg, Florida

ORDER

The following correction is made in a decision issued by the Board
in this case on September 30, 1999:

In remand instruction #2, page 18, the word "age" is deleted from
line 8.

C. P. RUSSELL 
Member, Board of Veterans' Appeals





Citation Nr: 9928360  
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-30 713 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a vertebra fracture, to include lumbar 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for a disability of the 
cervical spine, claimed as secondary to service-connected 
disability of the lumbar spine.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

4.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:The American Legion



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a October 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for cervical myositis, claimed as secondary to 
service-connected lumbar strain.  By that same rating action, 
an increased evaluation of 20 percent disabling was granted 
for service-connected lumbar strain and an evaluation in 
excess of 10 percent disabling was denied for duodenal ulcer 
disease.  

This claim also comes before the Board from a December 1997 
rating decision of the St. Petersburg RO in which entitlement 
to individual unemployability was denied and an evaluation in 
excess of 10 percent disabling was denied for duodenal ulcer.  
In July 1997, an increased evaluation of 40 percent disabling 
was granted for service-connected lumbar strain.  In April 
1998, an increased evaluation of 40 percent disabling was 
granted for duodenal ulcer disease.  The veteran has 
indicated his continued disagreement with these evaluations.  

The claim for a total rating for unemployability is 
inextricably intertwined with additional issues and must be 
remanded for further development by the RO.
Harris v. Derwinski, 1 Vet.App. 180 (1991).  In order to 
ensure compliance with due process considerations, the claim 
for an increased evaluation for duodenal ulcer disease is 
also being returned to the RO and the reasons therefor are 
discussed in the Remand portion of this decision.  

FINDINGS OF FACT

1.  The service-connected lumbar spine disability is 
currently manifested by painful and decreased range of motion 
in the lumbar spine, with MRI findings of wedging at the L1 
vertebra.  

2.  The available evidence does not suggest that there is an 
etiological relationship between currently manifested 
cervical spine disability and the service-connected lumbar 
spine disability; nor does the evidence indicate that a 
cervical spine disability is otherwise related to the period 
of active service.    


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation of 50 
percent disabling have been met for the veteran's service-
connected lumbar spine disability.  38 U.S.C.A. §§ 1154, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.71, Diagnostic Codes 
5285, 5292, 5295 (1998).  

2.  The preponderance of the available evidence is against a 
finding that a cervical spine disability is secondary to or 
the proximate result of the service-connected disability of 
the lumbar spine; in addition, the preponderance of the 
evidence is against a finding that a cervical spine 
disability was incurred in or aggravated by the period of 
active service generally.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303. 3.310 (1998).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased evaluation for lumbar spine disability

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any pertinent 
records which have not already been associated with the 
claims folder, and it is accordingly found that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998), has been satisfied.


Medical Evidence

Service medical records show that the veteran complained of 
back pain beginning in February 1974.  A January 1975 
orthopedic consultation report shows that he gave a history 
of a "cracked vertebra" during boot camp 6-8 months before, 
with re-injury during physical training.  Assessments 
included back strain and acute facet syndrome.  

A June 1975 consultation report shows that the veteran gave a 
history of 7-8 month history of low back pain following a 
"set-out exercise" in which he felt something "crack."  On 
motor and sensory examination of the lower extremities, a 
notation of "voluntary decrease in range of motion in 
flexion and extension" was made.  An assessment of rule/out 
emotional overlay was given, and it was noted that x-rays had 
revealed an old fracture of the transverse process of L1 
which was healed and certainly could not account for the 
myriad of symptoms.  

The September 1975 separation examination report shows that 
the spine was clinically evaluated as normal, with a notation 
of "fracture, transverse process, L1."  

A November 1976 lumbar x-ray revealed findings of slight 
right convex rotary scoliosis with minimal anterior wedging 
of the bodies of D-12 and L-1.  The ossification center of 
the right transverse process of L1 was not fused, which was 
assessed as "probably a developmental anomaly."  Diagnoses 
at that time included 1., chronic lumbosacral strain, mild; 
2. residual fracture, transverse processes, L-1, healed; and 
3. exogenous obesity, moderate, aggravating No. 1.  

Pursuant to a January 1977 rating action, service connection 
was granted for lumbosacral strain, residuals of fracture of 
the transverse process of L-1.  

In statements subsequently made a part of the record, the 
veteran has indicated that the vertebra in his back was 
fractured during service when a heavy filing cabinet fell on 
him.  

Post-service medical records, dated between 1977 and 1996, 
show that he received treatment for pain in the lumbar region 
of his spine and complaints of numbness and weakness in the 
lower extremities.  Varying diagnoses include chronic low 
back pain and recurring ligamentous strain of the lower back.  
In May 1996, he was assessed with longstanding radiculopathy 
of the left lower extremity.  

A June 1996 lumbar spine MRI demonstrated a mild wedge 
deformity of the T1 vertebral body with the suggestion of an 
early Schmorl's node at the superior endplate of L1.  There 
were no signal intensity changes to suggest acute compression 
fracture, and the noted changes appeared to have been present 
for some time.  Minimal central bulging annulus fibrosis was 
seen at L1-2.  

In a June 1996 statement, a private physician indicated that 
the veteran has had weakness of the lower extremities for a 
few years and he is unable to run, stand for long periods of 
time, or lift heavy objects.  It was noted that a 
neurological evaluation confirmed that he had very weak lower 
extremities.  

On VA examination in August 1996, sensation was decreased in 
the L4-L5 and S1 roots on the left side.  Lumbar spine range 
of motion  markedly restricted to 15 degrees of flexion, 0 
degrees of backward extension, 15 degrees of left and right 
lateral flexion, and 5 degrees of left and right rotation.  
He exhibited what appeared to be pain in all motions of his 
legs and back, and straight leg raising was positive on the 
left and the right.  Diagnoses included lumbar myositis.  

It was the examiner's opinion that the small amount of 
wedging of the L1 vertebra could be attributed to the in-
service injury to that vertebra.  The examiner found no 
correlation between his complaints of left leg pain with 
weakness and numbness (as well as collapsing of the left 
knee) and the back condition.  The examiner stated that there 
was certainly no indication by MRI that there was enough 
stenosis or neurologic impingements since none appeared to be 
presented.  It was also noted that the left lower extremity 
symptomatology was located at the L4, L5, and S1 root levels, 
and these areas did not appear to be injured at the time of 
the (in-service) accident and this symptomatology did not 
occur until approximately 7 years before (based on history 
apparently provided by the veteran at the time of the 
examination).  

In October 1996, the veteran was afforded an orthopedic 
examination for social security disability purposes.  He 
indicated that as a result of continuing pain in his lower 
back, he wears a lumbosacral support, walks with a cane, and 
wears a TENS unit.  He described a tingling sensation in the 
lower extremities and a sensation of giving way and weakness 
in his left ankle.  He was able to ambulate from the chair to 
the examining table without the support of a cane.  
Examination of the lower extremities revealed a band of 
decreased sensation to pin prick in areas of the thigh, calf, 
and foot.  Manual muscle testing showed definite evidence of 
giving on testing of all of the muscles of the left lower 
extremities.  The lumbar spine showed 35 degrees of forward 
flexion, 20 degrees of lateral bending in each direction, and 
extension of 20 degrees.  An impression of lumbar 
degenerative spondylarthritis and disc disease was provided.  

In a December 1996 statement, Susan Armstead, M.D., certified 
that the veteran was severely physically disabled and had 
permanent motility problems which substantially impaired his 
ability to ambulate.  She noted that he had chronic back pain 
and he required the constant use of a back brace.  

In August 1997, Carlos Vallejo, M.D. indicated he has seen 
the veteran periodically for the past two years for 
complaints of falling frequently secondary to his legs giving 
out.  On examination, the veteran walked with a cane, had 
unsteady gait at times, and was wearing a lumbosacral support 
and TENS unit.  He had areas of decreased sensation and 
strength in the lower extremities.  Lumbar spine flexion was 
poor, at approximately 20 to 30 degrees, and he was unable to 
sit, stand, or walk continuously for more than 10-15 minutes 
because of pain.  

The report of a September 1997 VA examination shows that the 
veteran complained of numbness and giving way in the left 
lower extremity.  He used a walker and examination revealed 
tenderness of the leg form the mid-dorsal to the L5-S1 areas.  
Motor function testing revealed weakness of the lower 
extremities.  

In an April 1998 addendum to the September 1997 examination 
report, the examiner indicated that the claims folder had 
been reviewed.  It was noted that the veteran demonstrated 
some weakness in his upper and lower extremities, which did 
not follow a specific pattern.  According to the examiner, 
while the veteran did sustain an injury to his lumbar spine, 
his complaints of numbness in the lower extremities and the 
need to use a walker were not fully substantiated by 
examination and there was perhaps some supratentorial 
overlay.  It was suggested that the veteran been seen in 
neurological consultation if there was some concern that this 
weakness of both the upper and lower extremities are on a 
central motor lesion basis.  The examiner stated that if it 
is a central lesion basis, then it would not be related to 
the injury sustained while the veteran was in the Marine 
Corps.  

A March 1998 outpatient progress note shows that the veteran 
walked with a cane or a walker as he had weakness of the 
lower extremities leading to frequent falls, one of which had 
produced a fracture of the left wrist in 1997.  Examination 
revealed painful and decreased range of motion in the lumbar 
spine, decreased strength in the lower extremities, and 
diminished tactile sensation in the lower extremities.  
Diagnoses included lumbar spine spondylarthritis and 
discogenic disease.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

The veteran's back disability is currently evaluated as 40 
percent disabling, which is the maximum allowable evaluation 
under Diagnostic Code 5285, which pertains to lumbosacral 
strain.  Thus, the assignment of a higher evaluation would 
not be warranted under that diagnostic code.  

In the Board's view, it is appropriate to consider the 
assignment of a higher evaluation under Diagnostic Code 5285, 
which pertains to residuals of vertebra fracture.  Diagnostic 
Code 5285 provides an evaluation of 60 percent disabling 
without cord involvement or with abnormal mobility requiring 
neck brace (jury mast), and an evaluation of 100 percent 
disabling where cord involvement is demonstrated.  In other 
cases, the residuals of vertebra fracture are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.   

The criteria for evaluation of limitation of the motion of 
the lumbar spine are set forth in Diagnostic Code 5292, which 
provides disability evaluations based on objective evidence 
of limitation of motion of the lumbar spine which is slight 
(10 percent disabling), moderate (20 percent disabling), and 
severe (40 percent disabling).  Based on the objective 
findings at the time of the recent VA examination, the Board 
is of the opinion that an evaluation of 40 percent disabling 
is warranted based on evidence of severe limitation of motion 
which is currently  manifested in the veteran's lumbar spine. 

In addition, the Board finds that assignment of an additional 
evaluation of 10 percent disabling is warranted based on 
demonstrable deformity of the vertebral body.  The 1996 
lumbosacral spine MRI revealed findings of mild wedge 
deformity of the T1 vertebral body with the suggestion of an 
early Schmorl's node.  On review of that MRI report at the 
time of a 1996 VA examination, it was the examiner's opinion 
that this small amount of wedging of the L1 vertebra could be 
attributed to the injury to that vertebra during his active 
service, as it was located in the same area as the fracture 
sustained at that time.  In the Board's view, therefore, 
deformity of the vertebral body, attributable to the service-
connected residuals of a transverse fracture of L1, is 
currently shown by the objective evidence.  As such, an 
additional 10 percent evaluation is warranted for the 
veteran's service-connected back disability under Diagnostic 
Code 5285.   

The Board also notes that there is no evidence of cord 
involvement or abnormal mobility of the spine requiring a 
neck brace (jury mast) which could serve as the basis for a 
higher evaluation under Diagnostic Code 5285.  

Having carefully reviewed the evidence of record, the Board 
finds no basis for assignment of a higher evaluation under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome.  At the present time, the lumbar disc pathology in 
the veteran's back represents symptomatology associated with 
a non-service connected disorder, and therefore, such 
pathology cannot be used as the basis for the assignment of a 
higher evaluation for the lumbar spine disability.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the available medical evidence weighs in 
favor of the assignment of an evaluation of 50 percent 
disabling for the veteran's service-connected back disability 
under Diagnostic Codes 5285.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


Service connection for a cervical spine disability

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The record does not indicate, the need 
to obtain any additional pertinent documentation, the Board 
finds that VA's duty to assist the veteran has been 
satisfied.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service-connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  


Medical Evidence

Service medical records show that in March 1975, the veteran 
complained of weakness in his right hand in conjunction with 
complaints of back pain.  On examination, all major muscle 
groups were functioning and the muscles were quivering, with 
no power.  An impression of conversion reaction was given.  

A June 1975 consultation report shows that the veteran 
complained of pain and shaking in the right arm.  On motor 
and sensory examination of the upper extremities, a notation 
of "voluntary weakness of all muscle groups of upper 
extremity extensors and flexors" was made.  The examiner 
could not verify the veteran's complaints of sensory deficit 
in the left upper extremity.  An assessment of rule out 
emotional overlay was given.  

The report of the veteran's September 1975 separation 
examination shows that the spine and upper extremities were 
clinically evaluated as normal.  

In August 1976, the veteran sought treatment for complaints 
that he could not move his fingers and he described an 
episode in which his hand went numb while he was lifting a 
turkey out of the oven.  Cervical spine x-rays revealed that 
the transverse process was very long on C-7.  A diagnosis of 
possible C-7 "rib" was given.  

On VA examination in November 1976, the veteran reported 
discomfort in his neck which was associated with occasional 
headaches.  On examination, there was full range of motion of 
the cervical spine and full range of motion of all the joints 
of the upper extremities with no evidence of proximal distal 
atrophy or decreased hand function.  Diagnoses included no 
evidence of pathology in the upper extremities.  A November 
1976 radiographic report shows that x-ray of the cervical 
spine was normal and there was no evidence of a cervical rib.  

In January 1976, service connection was denied for numbness 
of the upper extremities as it was found that there was no 
evidence of pathology in the upper extremities at this time.  
On examination of the extremities in January 1977, there were 
no gross deformities in any of the limbs.  An October 1977 
cervical spine x-ray was normal.  

The report of a June 1991 cervical spine x-ray shows that 
views and multiple projections failed to reveal fracture or 
subluxation.  There was minimal early narrowing at the C5-6 
level with early productive changes and minimal impingement 
upon intervertebral foramina at this level by posterior 
lipping.  

The report of a February 1996 cervical spine MRI shows 
findings of no abnormality of alignment, no subluxation, and 
normal craniocervical junction and cervical cord.  No 
abnormality was identified of C2-3.  Outpatient treatment 
records show that the veteran was followed by VA in 1996 for 
complaints of weakness and pain in the left upper extremity.  
A May 1996 VA medical record shows an assessment of cervical 
radiculopathy, left arm.  

The report of a June 1996 cervical spine MRI shows a 
conclusion of no definite disc herniation but changes of 
spondylosis at C5-6, most severe at C6-7, with considerable 
disc bulge and moderately severe generalized cervical canal 
stenosis at C6-7.  Additional findings included likely bony 
neuroforaminal stenosis on the right at C5-6 with 
spondylosis.  

In June 1996, a private physician indicated that the veteran 
has had weakness of the left upper extremities for a few 
years, and that a cervical spine MRI was significant for 
spinal stenosis and degenerative joint disease.  In this 
physician's opinion, most of the symptoms and weakness were 
probably due to spinal stenosis, and neurologic evaluation 
concurred that he had some weakness in the left upper 
extremity.  

On VA examination in August 1996, the veteran complained of 
neck pain and left arm paresthesia and pain.  Physical 
examination revealed decreased sensation in the C7 root 
bilaterally, with neck rotation of 45 degrees to the right 
and 55 degrees to the left.  There was 30 degrees of flexion 
and 50 degrees of extension.  It was the examiner's opinion 
that the veteran's neck condition was not related to any 
injury or process that started while in the service.  
Diagnoses included cervical myositis.   

The report of an October 1996 social security disability 
examination shows findings of decreased sensation over the 
entire right hand dorsally and volarly, and an area of 
decreased sensation over the lateral border of the left 
forearm.  Diagnoses included cervical degenerative 
spondylarthritis and disc disease.  

In August 1997, Carlos Vallejo, M.D., indicated that the 
veteran had been treated periodically for the past two years 
for complaints which included weakness of the left arm.  
Examination revealed decreased strength in the left upper 
extremity and decreased range of motion in the cervical 
spine.  Recent studies had demonstrated cervical degenerative 
spondylarthritis, disc disease, and cervical canal stenosis.  

On VA examination in September 1997, the veteran complained 
of pain in his left upper extremity from the shoulder, back, 
and arm and into the third, fourth, and fifth fingers.  There 
was tenderness with pressure on his palm and numbness in the 
fingers.  Cervical range of motion showed flexion of 70 
degrees, extension of 50 degrees, and rotation and lateral 
bending of 40 degrees.  There was weakness in the biceps, 
triceps, wrist flexors, and extensors on testing of the upper 
extremities.  

The record includes an April 1998 addendum to the August 1997 
examination report, in which it was noted that the veteran's 
claims folder was reviewed in providing opinions regarding 
the etiology of his cervical spine disability.  It was the 
examiner's opinion that the diagnosis of cervical myositis 
was not related to the alleged injury that he sustained while 
in the U.S. Marine corps.  

A March 1998 outpatient progress note shows complaints of 
pain and weakness in the upper extremities.  Diagnoses 
included cervical spondyloarthritis and discogenic disease.  
Findings included decreased range of motion and decreased 
strength in the upper extremities.  

The record includes a report of contact in which the 
veteran's accredited representative indicated that a private 
physician (Dr. Vallejo) had called her on May 5, 1998, in 
order to inform her that he could not give an opinion as the 
veteran requested because he could not say the cervical spine 
condition was related to or caused by the service-connected 
lumbar spine condition.  




Analysis

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence is against a finding that a 
disability of the cervical spine was incurred in or 
aggravated by the veteran's period of active service.  
Service medical records show that the veteran complained of 
weakness and pain in the upper extremities while serving on 
active duty, however, on examination his complaints could not 
be verified by objective evidence of neurological pathology.  
On discharge, the spine and the upper extremities were 
clinically evaluated as normal.  

Furthermore, although a 1976 medical report shows findings of 
possible cervical rib, the record includes subsequent 
cervical spine x-rays (dated in 1976 and 1977) which show 
that the cervical spine was entirely normal.  Thus, the 
available medical evidence does not suggest that a cervical 
spine disability (to include the currently manifested disc 
pathology) was manifested during the veteran's period of 
active service.  

In addition, it was the opinion of VA examiners on evaluation 
in 1996 and 1997 that the current cervical spine disability 
is not related to the period of active service or to the 
service-connected lumbar spine disability.  The 1996 examiner 
noted that the symptomatology in his neck and upper 
extremities had begun only 7 years before, or well after his 
active duty discharge, and was not related to the alleged in-
service injury.  Furthermore, a private physician, Dr. 
Vallejo, indicated that he was unable to provide an opinion 
that the cervical spine disability was related to or a 
secondary product of the service-connected lumbar spine 
disability.  

Thus, the veteran has not presented any evidence, to include 
a medical opinion, which suggests that an etiological 
relationship can be drawn between his cervical spine 
disability and the period of active military service which 
ended in 1975, to include a relationship between the cervical 
spine disability and his service-connected lumbar spine 
disorder.  

In light of the above, the Board finds that the preponderance 
of the available evidence weighs against a finding that the 
currently manifested cervical spine disability is secondary 
to or the proximate result of the service-connected lumbar 
spine disability; nor does the evidence demonstrate that a 
cervical spine disability is otherwise related to the  
veteran's period of active service.  Accordingly, service 
connection is denied for a cervical spine disability.  


ORDER

An increased evaluation of 50 percent disabling is warranted 
for the veteran's service-connected back disability under 
Diagnostic Code 5285.  

Service connection is denied for a cervical spine disability.  


REMAND

Having reviewed the record, the Board has concluded that the 
claims for a total rating based on individual unemployability 
and an increased evaluation for duodenal ulcer disease must 
be returned to the RO in order to ensure compliance with due 
process considerations and so that additional evidentiary 
development may be conducted.  

With regard to the issue of a total rating based on 
individual unemployability, the Board has construed 
contentions made by the veteran on appeal as an informal 
claim for service connection for intervertebral disc disease 
of the lumbar spine.  It appears from the record that this 
informal claim is inextricably intertwined with the 
individual unemployability issue.  According to Harris v. 
Derwinski, 1 Vet.App. 180 (1991), all issues which are 
inextricably intertwined with an issue on appeal must be 
determined before the issue on appeal can be decided.  

As such, the Board has decided that a remand is necessary in 
order to defer appellate adjudication of the individual 
unemployability claim until such time as the RO has 
adjudicated the issue of entitlement to service connection 
for lumbar disc disease.  The RO will note that in a 1998 
addendum to the 1997 examination report, a VA examiner 
recommended a neurological examination in order to determine 
the etiology of the veteran's complaints of weakness and 
numbness in the extremities.  

The Board also notes that the most recent VA examination 
(conducted in 1997), does not contain an opinion as to the 
effect of the veteran's service-connected disabilities upon 
his employability.  On remand, therefore, the veteran will 
undergo a VA examination for the purpose of assessing the 
level of employability and the relationship between that 
employability and his service-connected disabilities.

With regard to the issue of an increased evaluation for 
duodenal ulcer disease, 
the record shows that the veteran initiated an appeal of the 
RO's October 1996 denial of an evaluation in excess of 10 
percent disabling for duodenal ulcer by submitting a notice 
of disagreement in November 1996, in which he indicated that 
he was "unjustly rated" in the October 1996 rating 
decision.  In April 1998, an increased evaluation of 40 
percent disabling was granted for inactive duodenal ulcer 
with pylorospasm and gastroduodenitis.  

Although the veteran initiated an appeal of the RO's October 
1996 decision regarding an increased evaluation for his 
service-connected duodenal ulcer, a Statement of the Case has 
yet to be issued regarding that issue.  The Board notes that 
the subsequent assignment of an increased evaluation in April 
1998 did not constitute a full grant of the benefits which 
are available for this disability.  According to 38 C.F.R. 
§ 19.26 (1998), the agency of original jurisdiction must 
prepare a Statement of the Case unless the matter is resolved 
by granting the benefits sought on appeal or the Notice of 
Disagreement is withdrawn by the appellant or his or her 
representative.  



Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should adjudicate the claim 
for service connection for intervertebral 
disc disease of the lumbar spine, 
following completion of any evidentiary 
development which is deemed necessary.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for a VA 
examination for the purpose of 
determining the effect of his service-
connected disabilities upon his 
employability.  Following medical 
examination, the examiner should render 
an opinion as to whether or not the 
veteran's service-connected disabilities 
would preclude employment, in light of 
his age, education, and prior work 
experience, but without consideration of 
any nonservice-connected disabilities or 
symptomatology.  The claims folder should 
be made available for review prior to the 
examination, and the examiner should 
provide a complete statement of 
rationales and bases for any opinions 
given or conclusions reached.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not include all of the requested 
opinions, it should be returned for 
completion.  

4.  Upon completion of the foregoing and 
with consideration of the additional 
evidence obtained as a result of this 
Remand, the RO should readjudicate the 
issue of entitlement to a total rating 
based on individual unemployability due 
to service-connected disability.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  
 
5.  The RO should provide the veteran and 
his representative with an original 
Statement of the Case with regard to the 
issue of entitlement to an evaluation in 
excess of 40 percent disabling for 
duodenal ulcer disease, in accordance 
with the provisions of 38 C.F.R. 
§§ 19.26, 19.29 (1998).  The veteran and 
his representative should be notified of 
the steps required to complete a timely 
appeal as to that issue.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



           
     C. P. RUSSELL
     Member, Board of Veterans' Appeals






